Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 with new claims 21-31 in the reply filed on 2/7/2022 is acknowledged. 
Applicant’s addition of new claims 21-31 brings requirement for additional restriction. Specifically, the claim 21 (with dependent claims 22-27) has limitations of "depositing a second sub-layer over the first sub-layer, wherein the second sub-layer has a second aluminum atomic percentage lower than the first aluminum atomic percentage; and depositing a glue layer over and physically contacting the work function layer”. And the claims 28 (with dependent claims 29-31) has limitations of “depositing a lower half, wherein a peak aluminum atomic percentage of the work function layer is in the lower half of the work function layer; and depositing an upper half over the lower half, wherein atomic percentages in the upper half are lower than aluminum atomic percentages in the lower half; and depositing a glue layer over and contacting the work function layer”. These features are very different (or not required) from the elected Invention I recited in the original claim 1. 
These inventions were found independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), and/or the prior art applicable to one species would not likely be applicable to another species; 
The requirement is deemed proper, and is therefore made FINAL. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 21-31 withdrawn from consideration as being directed to non-elected inventions and become an election without traverse.  See 37 CFR 1.142(b) and MPEP § 821.03.  	
Claim Status
Claims 1-9 and 21-31 are pending.
Claims 21-31 are withdrawn, non-elected without traverse.
Claims 10-20 are canceled by Applicant. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petri Raisanen et al., (US 2016/0376704 A1, hereinafter Raisanen).
Regarding claim 1, Raisanen discloses a method comprising: 
dielectric layer 510(104) in Fig. 5 described in [0076]) on a semiconductor region (channel region 506 described in [0083]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Raisanen’s Fig. 5, annotated. 
depositing a first aluminum-containing work function layer (first layer 512 made of TiAlC by first process described in [0085-0086]) using a first aluminum-containing precursor (triethylaluminum, TEA described in [0086]), wherein the first aluminum-containing work function layer (512) is over the gate dielectric layer (510);
depositing a second aluminum-containing work function layer (second layer 514 made of TiAlC by second process described in [0085-0086]) using a second aluminum-containing precursor (tritertbutylaluminum, TTBA described in [0086]) different from the first aluminum-containing precursor (TEA), wherein the second aluminum-containing work function layer (514) is deposited over the first aluminum-containing work function layer (512); and 
metal layer 518 described in [0084]) over the second aluminum-containing work function layer (514).
Regarding claim 2, Raisanen discloses the method of claim 1, 
wherein both of the first aluminum-containing work function layer (512) and the second aluminum-containing work function layer (514) comprise TiAlC (made of TiAlC described above).  
Regarding claim 4, Raisanen discloses the method of claim 1, 
wherein the first aluminum-containing precursor (TEA) comprises triethylaluminum (TEA), and the second aluminum-containing precursor (TTBA) comprises tritertbutylaluminum (TTBA) or Trimethylaluminum (TMA) (or TMA described in [0038]).  
Regarding claim 5, Raisanen discloses the method of claim 4, 
wherein the second aluminum-containing precursor (TTBA) comprises TTBA, and the method further comprises depositing a third aluminum-containing work function layer (third layer 516 in Fig. 5 described in [0086]) over the second aluminum-containing work function layer (514), and the third aluminum-containing work function layer (516) is deposited using a third aluminum-containing precursor comprising TMA (metal carbide layer can be made by precursor TMA described in [0038]).  
Regarding claim 6, Raisanen discloses the method of claim 1, 
wherein the first aluminum-containing precursor comprises tritertbutylaluminum (TTBA) (the metal carbide layer forming steps can be reversed, the TTBA can be used described in [0068]), and the second aluminum-containing precursor comprises Trimethylaluminum (TMA) (the TMA can be used described in [0068]).  
Regarding claim 7, Raisanen discloses the method of claim 1, 
wherein both of the first aluminum-containing work function layer (512) and the second aluminum-containing work function layer (514) are deposited using atomic layer deposition (ALD process described in [0086]).  
Regarding claim 9, Raisanen discloses the method of claim 1, 
wherein the first aluminum-containing work function layer (512) and the second aluminum-containing work function layer (514) are deposited at a same temperature, and are in-situ deposited without vacuum break in between (metal carbide film formed by repeat ALD cycle 1-8 steps with reaction temperature described in [0069] in a reaction chamber, no vacuum break).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petri Raisanen et al., (US 2016/0376704 A1, hereinafter Raisanen) in view of Jian Hua Xu, (US 2018/0138045 A1, hereinafter Xu).
Regarding claim 3, Raisanen discloses the method of claim 2, 
Raisanen does not expressly discloses wherein the first aluminum-containing work function layer (512) is deposited to have a higher aluminum atomic percentage than the second aluminum-containing work function layer (514).  
However, Raisanen discloses the first layer 512 has less or no “free” aluminum and the second layer 514 has “free” aluminum in [0086]; And at meantime, in the same semiconductor device manufacturing field of endeavor, Xu discloses an Al-containing work function layer 220 in Fig. 8, Al-containing work function layer 220 may gradually decrease along a direction from the gate dielectric layer 210 to the top of opening 200 described in [0067]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Xu’s Fig. 8, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Raisanen’s first layer 512 to have a higher aluminum atomic percentage than that of the second layer 514 to solve the threshold voltage roll-up issue described in [0070] by Zu. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Petri Raisanen et al., (US 2016/0376704 A1, hereinafter Raisanen).
Regarding claim 8, Raisanen discloses the method of claim 7, 
Raisanen does not expressly discloses wherein the first aluminum-containing work function layer (512) has a first per-cycle-thickness greater than a second per-cycle-thickness of the second aluminum-containing work function layer (514).  
However, Applicant has not presented persuasive evidence that the claimed the “first per-cycle-thickness greater than a second per-cycle-thickness” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the per-cycle-thickness difference).  Also, the applicant has not shown that the claimed the per-cycle-thickness difference produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At meaning time Raisanen discloses the metal carbide film can be formed by repeating ALD process steps 1-4 described in [0050-0055] ranging from one or several atomic layer to 100 nanometers. It has been held that is not inventive to discover the optimum result (“first per-cycle-thickness greater than a second per-cycle-thickness”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed difference (“first per-cycle-thickness greater than a second per-cycle-thickness”) to the rest of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898